Citation Nr: 0317390	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-06 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of overpayment of death pension 
benefits in the amount of $392.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1971.  The veteran died in April 2000.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Committee on 
Waivers and Compromises (Committee) located in the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines.  In that decision, the appellant's request for a 
waiver of overpayment of death pension benefits in the amount 
of $392 was denied. 

The Board notes that the appellant failed to report for her 
requested hearing before a member of the Board scheduled for 
July 10, 2003.  Her request for such a hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2002).

The Board also notes that the appellant has filed a claim of 
entitlement to service connection for the cause of the 
veteran's death.  As the record reflects that the RO is 
currently developing the referenced claim, the Board will 
mention that claim no further herein.


FINDINGS OF FACT

1.  In July 2000 the appellant was awarded death pension 
benefits effective from May 1, 2000, based on a reported 
annual income of $0 and assets of 1,000 pesos; she was 
notified on at least two occasions that she was responsible 
for informing VA of any changes to her income or assets.

2.  In September 2000 the appellant received a lump sum 
payment of 15,233.72 pesos from the Philippine Social 
Security System; she thereafter received a monthly benefit 
payment from that agency of 3,519.66 pesos, beginning in 
November 2000.

3.  The appellant first notified VA of the receipt of monthly 
benefits from the Philippine Social Security System (PSSS) in 
January 2001, and first reported receipt of the lump sum 
payment from that agency in May 2001.

4.  In June 2001, based on information relating to the 
appellant's receipt of the lump sum payment from the PSSS and 
the receipt of continuing monthly benefits from that agency, 
the RO reduced the appellant's death pension award, resulting 
in an overpayment.

5.  The appellant was at fault in the creation of the 
overpayment of death pension benefits by virtue of her 
failure to notify the RO promptly of her income from the lump 
sum and monthly payments from the PSSS. 

6.  Recovery of the overpayment of death pension benefits 
would not create an undue financial hardship, and would not 
defeat the purpose of the intended benefit; failure to 
recover the overpayment would result in unjust enrichment of 
the appellant.

7.  It has not been alleged or shown that reliance on the 
appellant's death pension benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal obligation. 




CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $392 is denied.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.965, 3.3 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In various statements made in 1997, 1998, 1999, and 2000, the 
veteran consistently denied that he or his family received 
income from any source, or that he or his family had any 
assets.  In March 1998 and November 1998 statements the 
veteran explained that he was unemployed with no assets, and 
that he was concerned with paying for his children's 
educations; he did not mention any construction on his home.

In June 1999 the RO granted the veteran entitlement to 
nonservice-connected pension benefits.  In February 2000 he 
reported that he supported five unmarried dependent children, 
and indicated that his family earned no income and had no 
assets.  

The veteran died in April 2000.

Later in April 2000 the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
She indicated at that time that she earned no income, and 
that her assets consisted solely of 1,000 pesos located in a 
savings account.  She did not report any deductible expenses.

In a July 2000 decision, the RO granted the appellant 
entitlement to improved death pension benefits.  The 
notifying correspondence informed her that effective May 1, 
2000, she was entitled to a monthly death pension benefit of 
$912 based on a reported countable income of $0 for her and 
her three dependent children under the age of 18.  She was 
informed that the pension rate was dependent on her income 
and the number of her dependents, and she was advised that 
she was responsible for informing VA immediately of any 
change in family income or net worth.

In August 2000 correspondence, VA informed the appellant that 
her monthly death pension benefit would be increased to 
$1,168, effective May 1, 2000, on account of the addition of 
two other dependents who were over the age 18, but who were 
attending the Central Luzon Institute of Technology.  The 
appellant was again notified that the calculation of her 
monthly death pension benefit was based on a reported 
countable annual income of $0, and she was specifically 
informed that the rate of pension depended on total 
"family" income, and that VA would make adjustments to the 
pension rate whenever that income changed.  She was again 
advised that she was responsible for notifying VA immediately 
if she received any income not previously reported, or if her 
income otherwise changed.  The correspondence informed her 
that failure to so inform VA in a prompt manner could create 
an overpayment which would have to be repaid by her.

Thereafter, no further communication was received from the 
appellant until January 2001.  At that time she submitted an 
Improved Pension Eligibility Verification Report (EVR) on 
which she reported that she received monthly payments of 
3,200 pesos from the Philippine Social Security System.  She 
indicated that she had five unmarried dependent children in 
her custody.  She reported having no other assets or income, 
and indicated that she had not incurred any unreimbursed 
medical expenses during the year 2000.

In February 2001 correspondence, the RO informed the 
appellant that her monthly death pension benefits would be 
reduced to $1,144 effective February 1, 2001, in light of her 
reported receipt of monthly benefits of 3,200 pesos from the 
PSSS.  The RO calculated that the U.S. dollar equivalent of 
the annual amount of PSSS benefits received by the appellant 
was $781, based on the prevailing quarterly rate of exchange 
used by the U.S. Department of the Treasury.  She was advised 
that the change in the award might establish an overpayment.

In May 2001, the appellant submitted a copy of the letter 
informing her of the award of PSSS benefits.  The letter, 
which is dated August 15, 2000, indicates that she was 
entitled to a lump sum payment of 15,233.72 pesos for the 
period from April to October 2000, and that her gross monthly 
pension thereafter would be 3,519.66 pesos.  In the May 2001 
correspondence accompanying the above award letter, the 
appellant indicated that she received the lump sum benefit in 
September 2000, and the regular monthly benefit starting in 
November 2000; she confirmed that the monthly benefit was 
3,519.66 pesos.

In June 2001 correspondence the RO informed the appellant 
that effective October 1, 2000, she was entitled to a monthly 
pension benefit of $1,139 after consideration of the lump sum 
payment; that effective December 1, 2000, she was entitled to 
a monthly pension payment of $1,100 with consideration of her 
monthly PSSS benefits; that effective January 1, 2001, she 
was entitled to a monthly pension benefit of $1,104 after 
applying the prevailing exchange rate to her income; and that 
effective October 1, 2001, VA would stop considering the lump 
sum payment received in September 2000, and pay her a monthly 
pension benefit of $1,133.

In July 2001, VA advised the appellant that with 
consideration of the previously unreported monthly income 
from PSSS and the lump sum payment from PSSS, an overpayment 
in the amount of $392 had been created for the period from 
October 1, 2000 to April 30, 2001.

In a Financial Status Report (FSR) dated in September 2001, 
the appellant indicated that her sole income, apart from VA 
death pension benefits, was the PSSS pension paid to her in 
the monthly amount of 3,500 pesos, or (according to the 
appellant), $75.  She indicated that her monthly expenses 
included $600 for food for eight people; $100 for utilities; 
$250 for her children's education expenses, and $50 for 
medical expenses and transportation costs, for a total of 
$1,000 per month.  She indicated that she was not making any 
monthly payments on installment contracts or other debts.  
The appellant reported that her expenses exceeded her income, 
that she was unable to pay any money toward her debt to VA, 
and that she had no assets.  The appellant argued that the 
PSSS benefits should not be considered income since they were 
a contribution from pay to cover retirement and insurance.

In a September 2001 statement, the appellant requested waiver 
of the overpayment of death pension benefits.  She contended 
that she was not at fault in the creation of the debt, 
suggesting instead that VA was in a position to know, as the 
payer of her death pension benefits, that she was in receipt 
of benefits from the PSSS.  The appellant argued that payment 
of the debt would cause financial hardship on the welfare of 
her minor children and their education.

The appellant's request for a waiver of overpayment was 
referred to the Committee on Waivers and Compromises, and in 
an October 2001 decision, the Committee denied the request 
for a waiver.  The Committee explained that the overpayment 
was caused by the appellant's failure to notify VA of her 
change in income, and that she was aware of her 
responsibility for so notifying VA.  The Committee indicated 
that collection of the indebtedness would not seriously 
impair her ability to provide for her basic necessities and 
that she had sufficient resources to repay her debts.

In a statement received in November 2001, the appellant 
contended that she was indebted in the amount of 187,655 
pesos for construction on her house ordered by the veteran 
before his death.  In an attached statement dated in October 
2001, E.F.S. indicated that the appellant had an account with 
his hardware company with a balance due of 187,655 pesos for 
the construction of her house.  

In a statement received in January 2002, the appellant 
contended that her seven children were all under her care. 

In an EVR dated in February 2002, the appellant indicated 
that there were three unmarried dependent children in her 
custody.  She denied having any income or assets, although 
she reported that she was receiving an unspecified amount of 
benefits from PSSS.  In the column for identifying 
unreimbursed medical expenses paid during 2001, she wrote 
"Unaccounted".

In a statement received in July 2002, the appellant argued 
that she was not at fault in the creation of the debt.  She 
contended that she was unable to repay the debt because she 
already owed money to a hardware company for materials used 
in the construction of her house.

In November 2002 the RO notified the appellant that effective 
July 12, 2002, her monthly death pension benefit would be 
$894, and that effective December 1, 2002, the monthly death 
pension benefit paid to her would be $908.
 
Initially, the Board must determine whether the debt was 
properly created.  For an improper creation of the 
overpayment, there would have to be evidence that the 
appellant was legally entitled to the total amount of death 
pension benefits paid to her during the overpayment period; 
or if she was not legally entitled to the total amount of 
death pension benefits paid, then it must be shown that VA 
was solely responsible for the erroneous payment of excess 
benefits.  In that regard, it should be noted that 
entitlement to death pension exists where a veteran with 
qualifying service dies from a nonservice-connected death, 
and the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.23 and 3.24.  38 C.F.R. § 3.3(b)(4) (2002).  
The maximum rates of improved pension shall be reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (2002).

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
2002); 38 C.F.R. § 3.271(a) (2002).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 2002); 
38 C.F.R. §§ 3.277, 3.660 (2002).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3) 
(2002).

As noted above, the appellant was paid the full amount of 
improved death pension benefits on the basis that she was not 
in receipt of any countable income.  She was informed on at 
least two occasions that she was required to correctly report 
any change in income.  She failed to do so.  The Board notes 
that while the appellant contends that her PSSS benefits are 
not countable as income, those payments are not specifically 
excluded as income by law.  See 38 C.F.R. §§ 3.262, 3.272 
(2002).  She received a lump sum payment from the PSSS in 
September 2000 and monthly benefits from that agency 
beginning in November 2000, but failed to report the receipt 
of any income until January 2001, leading to the creation of 
the overpayment.

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  The Committee did not conclude that 
the facts in this case demonstrated the presence of any of 
the preceding factors, and the Board likewise does not find 
that the facts in this case support the presence of fraud, 
misrepresentation or bad faith on the part of the appellant.  
The Board's decision will consequently be limited to the 
determination of whether waiver of recovery of death pension 
benefits is warranted on the basis of equity and good 
conscience.

The Committee denied the veteran's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  fault of the debtor, balancing of faults, 
undue hardship, whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  38 C.F.R. § 1.965.

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that a 
waiver of recovery of the overpayment of death pension 
benefits is not in order.  The Board finds it would not be 
against the principles of equity and good conscience for VA 
to collect the debt.  In this case, the appellant is 
primarily at fault for the creation of the overpayment.  The 
appellant reasonably knew or should have known that her death 
pension benefits were based on her annual countable income, 
particularly as the July 2000 award notification letter and 
August 2000 correspondence from VA stressed to her the 
importance of promptly informing VA of any change in her 
financial status.  While the appellant nevertheless maintains 
that VA should have known that she was in receipt of PSSS 
benefits prior to January 2001, the Board points out that the 
Philippine Social Security System is not an agency of the 
United States, and that the Board is not aware of any 
authority for concluding that the RO was constructively aware 
of the appellant's receipt of PSSS benefits.  The Board finds 
that the appellant bears responsibility for the creation of 
the debt because she could have averted the overpayment for 
those months in question simply by correctly and promptly 
reporting her lump sum payment and monthly payments from the 
PSSS.  Additionally, the Board points out that VA regulations 
provide that it is the responsibility of the recipient to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that her income or status has changed.  See 38 C.F.R. 
§ 3.660(a)(1) (2002).  In view of the foregoing, the Board 
finds that the appellant caused the creation of the 
overpayment because she failed to provide pertinent 
information to VA.

Additionally, the evidence of record fails to substantiate 
the appellant's assertions that the recovery of overpayment 
would create undue financial hardship on her and her family.  
The appellant's most recent Financial Status Report, received 
in September 2001, reflects that her monthly income actually 
exceeded her monthly expenses by at least $104, although she 
believes otherwise (VA death pension benefits of $1,104 plus 
PSSS payments of $75, minus $1,000 in expenses).  Moreover, 
while the appellant currently receives a total of 
approximately $983 from the combination of her VA death 
pension benefits and PSSS payments, and even assuming that 
she still claims monthly expenses of $1,000, the Board still 
finds that her essential subsistence expenses are being met.  
In this regard the Board notes that although all seven of her 
children live with her, only two are under the age of 
eighteen, and no more than three are currently in a program 
of higher education; in the Board's opinion her reported 
expense of $600 for food for eight people, at least two of 
whom she is not responsible for supporting, is excessive.  
The Board moreover finds that the $250 monthly expenditures 
by the appellant for the purpose of allowing her children to 
attend programs of higher learning are clearly not incurred 
for basic necessities.  In short, the record shows that the 
appellant's income significantly exceeds her expenses for at 
least basic necessities.  

The Board acknowledges the appellant's contention that she 
can not pay the debt she owes VA because she already owes 
over 187,000 pesos for construction on her home.  Although 
Mr. E.F.S.'s October 2001 statement purports to confirm that 
the appellant does owe his business the referenced amount, 
the Board finds it difficult to believe that the veteran 
ordered expensive construction on his house when he reported 
from 1997 through 2000 that he had no income or assets, and 
expressed no concern in his March and November 1998 
statements to VA that he was obligated to pay such an amount 
of money.  The Board also points out that the appellant first 
reported the existence of the purported debt in November 
2001.  The Board moreover notes that the appellant has not 
alleged that Mr. E.F.S. has taken any action to collect the 
purported debt, or that she is otherwise paying any portion 
of the debt.  In light of the above, the Board is not 
persuaded that the appellant owes a legitimate debt to Mr. 
E.F.S. or that she is otherwise paying any portion of the 
referenced debt.

In short, the Board finds that the appellant's essential 
subsistence expenses are being met by a comfortable margin.  
In other words, as it is neither alleged nor shown that 
collection of the debt would deprive the appellant of the 
basic necessities of life (food, clothing, or shelter), and 
because the debt to the Government is entitled to as much 
consideration as the other debts of the appellant, including 
any debt owed to Mr. E.F.S., the Board concludes that 
collection of the overpayment would not result in undue 
financial hardship.

The Board also points out that a waiver of recovery of the 
overpayment would result in unjust enrichment to the 
appellant in that the appellant received additional benefits 
to which she was not entitled.  A waiver of this overpayment 
would allow the appellant to realize a gain (receipt of 
additional death pension benefits to which she was not 
entitled) based on her failure to notify VA promptly of the 
correct household income.  To allow her to profit by 
retaining money erroneously paid as a result of her own fault 
under these circumstances would constitute unjust enrichment.  
Under such circumstances, the element of equity and good 
conscience pertaining to any financial hardship is not 
considered to be of such significance as to outweigh the 
other critical elements cited herein (i.e., the appellant's 
fault in creation of debt and unjust enrichment to her if the 
debt is waived) which favor the Government's right to collect 
the overpayment.

Furthermore, the appellant has neither alleged nor suggested 
that she has changed his position to any detriment in 
reliance on any payments such that recovery of the 
overpayment would be against the principles of equity and 
good conscience.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience.  The creation of the overpayment was 
primarily, if not totally, the fault of the appellant, not 
VA.  In addition, given the assets available to the 
appellant, the Board finds that, on balance, there would be 
no undue hardship from recovery of overpayment, and the 
collection of the debt would not defeat the purpose of the VA 
benefit.  Finally, there is no evidence of record that 
indicates that the appellant's reliance on the benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim for a waiver of recovery.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 1.965.  

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 53 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA found at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)) are 
applicable to the appellant's claim.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).

The Board lastly notes that although the appellant contends 
that the instant claim is governed in part by 5 U.S.C.A. 
§ 8346(a), that provision involves recovery of payments under 
the United States Civil Service retirement system, and is 
clearly not applicable to the case at hand.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $392 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

